 ARGONNE NATIONAL LABORATORY375:Simmers, RoscoeTruitt,DorothyWorrall,Anna M.Sinagra, FrankTurko,MargaretVari, Helen.Smyjowski Leon M.Wallace, James B.Volzone, VictorStello,AnthonyWallace,MildredYacucci,Philip J.Sterling,Henry E., Jr.Wilkins, GeorgeYermak,Stanley W.Sutton, Ora E.Williamson,Robert J.Zielinski, StanleyTindall, IdaWolf, JackZimmerman,VirginiaToner, PeterArgonne National LaboratoryandArgonne Guards Union, Peti-tioner.Case No. 13-RC-6142.March 25, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Albert Kleen, hear-The hearing officer's rulings made at the hearing are`free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning oftheAct.2.The labor organizations 1 involved claim to represent certain=employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Intervenor advances as a bar a contract which it executed.jointlywith an affiliate, Argonne Guards Union, Local No. 1, andthe Employer.As the contract-bar issue was raised by the con-.tentions of the parties, we have, pursuant to well established Board-policy, examined the union-security provisions of the contract.2They provide in part :All guards shall, within ... (30) ... days ... following thebeginning of their employment . . . become members of theUnion . . . ; provided, however, that the Laboratory shall notbe required to discharge ... any guard ... if membership isdenied to the guard or terminated for reasons other than fail-ure ... to tender the periodic dues and initiation fee uniformlyrequired . . . .Any guard terminated for failure to join theUnion shall not be rehired as a guard during the life of thisAgreement.[Emphasis supplied.]InternationalGuards Union of America intervened on the basis of a contractual.Interest.'Foothill Electric Corporation,120 NLRB 1350.123 NLRB No. 50. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn theKeystonecase,3 the Board announcedthe rule that, for thepurposes of contractbar, a union-securityclausemust conformonits faceto the requirements of the Act.We believe that the addedunion-security provision that "Any guard terminated for failure tojoin the Union shall not be rehiredas a guardduring the life ofthisAgreement" can reasonably be construed as encouraging unionmembership beyond the limits permitted by the Act.Section8(a) (3) is expressly designed to protect employees against discrimi-nation in choosing whether or not to become union members, withthe proviso that union-shop clauses in a contract are permittedwithin strictly circumscribed limits.Under the terms of the Act,the provision in question appears discriminatory against any guardonce discharged for failing to comply with the union-shop clause,'in that he may not be hired as a new employee during the entirebalance of the term of the contract even though he is later willingto fulfill any valid union-security requirement.5Accordingly, wefind that the union-securityclause, aswritten, violates the rules oftheKeystonecase,6 and thereby removes the contract as a bar.74.We find that the following employees of the Employer consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All guards belowthe rank of corporal in the Chicago, Illinois,area,, excluding super-visors asdefined in the Act."[Text of Direction of Election omitted from publication.]MEMBER JENKINS, dissenting :I am unable to agree with the majority that the union-securityprovision in the contract between the Employer and the Intervenoris invalid on its face and that therefore the contract may not serveas a bar to this proceeding.Specifically, the majority finds that a clause in the union-securityprovision to the effect that any guard terminated under the terms ofthis agreement "shall not be rehired as a guard during the life ofthisAgreement" is invalid because it encourages union membershipbeyond the limits permitted by the Act. Such reasoning I have greatdifficulty following.The majority evidently concedes, as it must,5Keystone Coat, Apron & Towel Supply Company,121 NLRB 880.4 Clearly distinguishable are those cases in which an employer, acting independently,may refuse to rehire an employee discharged for causeunrelated to union membership.See Section 10(c) of ,the Act.eHowever, seeStandard Brands, Incorporated,97 NLRB 737,740-741.6 See alsoNational Brassiere Products Corp.,122 NLRB 965.7 In view of our disposition herein, we find it unnecessary to pass on other issues raisedby the parties.8The unit was stipulated by the parties. ARGONNE NATIONAL LABORATORY377that the other requirements of the union-security agreement conformwith the provisos to Section 8(a) (3). In plain and unequivocalterms, and in the language of the Act, the relevant portions of theunion-security agreement provide that no discharge is permissible ifmembership is denied or terminated for reasons other than the"failure ... to tender the periodic dues and initiation fee uniformlyrequired."It seems to me that all that the clause relied upon bythe majority does is to encourage the maintenance of the very mem-bership contemplated by Section 8(a) (3) by the payment of periodicdues and initiation fees.I am unable to find in this clause anyadditional obligation not sanctioned by the Act which is imposedon the guards as a condition of retaining their jobs. Indeed, as Iread this clause, it is obviously designed to impress upon the guardsthe necessity of complying with the terms of a valid union-securityagreement.This, in my opinion, is not the equivalent of imposingan unlawful condition of employment.Moreover, the clause in question seems to reflect established lawthat where an individual is discharged for cause, as, for example, un-protected concerted activity, an employer does not violate the Actif he refuses to rehire him later. I see nothing in the Act whichrenders this principle inapplicable to discharge pursuant to a validunion-security agreement which, in this case, has a reasonable termand prohibits reemployment only in the particular job covered bythe agreement. If an employer may properly refuse to rehire a law-fully discharged individual, there appears to be no reason why hemay not agree to such a provision in a contract with the employees'bargaining representative.This is precisely what was done in thepresent case.Finally, the Board has held that an employee subject to a validunion-security agreement is protected in his job only if he tendershis periodic dues and initiation fee before his discharge.Once heis lawfully discharged for his delinquency, a tender is insufficient torestore him to his job.Yet it seems to me that, by finding the clausein question violative of the Act, the majority is, in effect, inconsist-ently holding that the lawfully discharged employee is entitled toregain his job despite his prior default.In view of the foregoing, I am not persuaded that the contracturged as a bar herein contains a provision whichon its faceexceedsthe permissible limits of union security. I therefore would find thatthe contract precludes a present determination of representatives.'AluminumWorker. International Union, Local No. 135, AFL (The Metal WareCorporation),112 NLRB 619;Technicolor Motion Picture Corporation,115 NLRB 1607.